UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-7668
RAYMOND LEROY JACKSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                  (CR-98-437-A, CA-01-214-A)

                  Submitted: February 25, 2002

                      Decided: February 10, 2003

   Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Raymond Leroy Jackson, Appellant Pro Se. Joan H. Hogan, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;
Laura C. Marshall, OFFICE OF THE UNITED STATES ATTOR-
NEY, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JACKSON
                              OPINION

PER CURIAM:

  Raymond Leroy Jackson appeals from the dismissal of his 28
U.S.C.A. § 2255 (West Supp. 2001) motion, attacking his conviction
and sentence for violating 18 U.S.C. § 1512(a)(1) (1994). We vacate
and remand for further proceedings.

   Jackson’s claim that his counsel was ineffective for failing to file
a notice of appeal following his sentencing was rejected by the district
court upon a finding that Jackson failed to show prejudice. This find-
ing was erroneous, however, under this court’s decision in United
States v. Peak, 992 F.2d 39, 42 (4th Cir. 1993). In Peak, we held that
counsel’s failure to pursue an appeal requested by a defendant consti-
tutes ineffective assistance of counsel regardless of the likelihood of
success on the merits. Id. Thus, if counsel promises to note an appeal
and then fails to do so, petitioner is entitled to relief in the form of
a belated appeal. Id.; see also Roe v. Flores-Ortega, 528 U.S. 470
(2000).

   Accordingly, we grant a certificate of appealability and vacate the
district court’s order and remand for compliance with this opinion and
Peak. We decline to address any other claims on appeal. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                        VACATED AND REMANDED